      Case 1:19-cv-00559-LG-MTP Document 29 Filed 08/10/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JEREMY SHANE FOGLEMAN                                                   PLAINTIFF

v.                                               CAUSE NO. 1:19CV559-LG-RHW

BAYSIDE CHRYSLER DODGE JEEP                                           DEFENDANT

        ORDER ADOPTING PROPOSED FINDINGS OF FACT AND
        RECOMMENDATION AND DENYING MOTION TO DISMISS

      BEFORE THE COURT is the [25] Proposed Findings of Fact and

Recommendation of United States Magistrate Judge Robert H. Walker,

recommending that the [9] Motion to Dismiss filed by Defendant Bayside Chrysler

Dodge Jeep be denied. Magistrate Judge Walker determined that the Court

possesses subject-matter jurisdiction based on diversity of citizenship. He also

found that there were sufficient facts pled to leave open the question of whether

Defendant Bayside Chrysler Dodge Jeep in fact intentionally concealed the cause of

Plaintiff’s injury such that the fraudulent concealment tolled the applicable statute

of limitations. Defendant Bayside Chrysler Dodge Jeep has not objected to the

Magistrate Judge’s findings and conclusions, and the time for doing so has passed.

      Where no objection has been filed, the Court need only review the Proposed

Findings of Fact and Recommendation to determine whether it is either clearly

erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989). Having conducted the required review, the Court finds the Magistrate

Judge’s findings and conclusions neither clearly erroneous nor contrary to law.

Therefore, the Proposed Findings of Fact and Recommendation will be adopted as
      Case 1:19-cv-00559-LG-MTP Document 29 Filed 08/10/20 Page 2 of 2




the findings of this Court, and Bayside Chrysler Dodge Jeep’s Motion to Dismiss

will be denied.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [25] Proposed

Findings of Fact and Recommendation entered by United States Magistrate Judge

Robert H. Walker on July 1, 2020, is ADOPTED as the finding of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [9] Motion to

Dismiss filed by Defendant Bayside Chrysler Dodge Jeep is DENIED.

      SO ORDERED AND ADJUDGED this the 10th day of August, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       –2–
